Appeal by the defendant from a judgment of the County Court, Westchester County (Silver-man, J.), rendered September 15, 1989, convicting him of burglary in the second degree, robbery in the third degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the testimony of the complainant’s father *488concerning statements that his daughter made to him was admissible under the excited utterance exception to the hearsay rule. The statements were made within a short time after the incident in which the 14-year-old complainant was accosted as she entered her apartment, robbed, and sexually assaulted. Her age, the traumatic nature of the incident, the absence of any reason for fabrication and evidence that she was nervous and crying at the time the statements were made, established that the remarks were not the product of studied reflection (see, People v Brown, 70 NY2d 513; People v Edwards, 47 NY2d 493). In addition, there was an added assurance of reliability since the complainant was subject to cross-examination (cf., People v Caviness, 38 NY2d 227). In any event, even if the testimony was erroneously admitted, the error was harmless. Any bolstering effect from the father’s testimony was insignificant since the statements did not involve the crucial issue of identification (see, People v Alberto, 144 AD2d 368). Harwood, J. P., Balletta, Rosenblatt and O’Brien, JJ., concur.